Mr. Justice Gary delivered the opinion of the Court. Efforts to avoid certificates of architects, given in pursuanee of provisions in building contracts, by submitting the question of performance of the contract to review by a jury, have been so often unsuccessful, that counsel could not reasonably hope to be successful in the present effort of that character. “ It is in vain to allege defects in the -work when the whole work was done under the eyes of architects chosen by appellant. Their decision must be final and binding, and their certificate conclusive, unless it be shown such' certificate is the offspring of fraud or mistake connected with the issuing or the obtaining such certificate.” Lull v. Korf, 84 Ill. 225. And such fraud or mistake can not be shown by submitting to a jury evidence as to the quality of the work, but only by evidence touching the architect himself, to show that he did not exercise his real judgment. Arnold v. Bournique, 44 Ill. App. 199, 144 Ill. 132. Evidence offered by the appellant, to show “defective work of appellee,”.was rightly rejected. The appellee put in evidence two architect’s certificates, and the appellant offered in evidence an affidavit of the architect that the last one was issued subject to a proviso not named in it. The appellant presents no argument or authority that the affidavit was admissible. It was not offered as impeaching the architect, for his testimony denying the proviso did not come in until afterward. The court rightly rejected the affidavit. The appellant offered in evidence the record of a chancery suit begun by himself against the architect to restrain the latter from further acting as architect. Whether that suit was begun before or after the certificates were issued, and whether the appellee ever had any notice of the suit, the abstract does not show. Any discussion of the question whether, if the appellee had notice of an injunction against the architect issuing certificates at the time his were issued, such certificates would avail him, would be irrelevant. The record was rightly rejected. There is nd error in the case, and the judgment is affirmed.